     Case 3:19-cv-01726-LAB-JLB Document 5 Filed 06/02/20 PageID.18 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SATTAR SHANKO,                                       Case No.: 19cv1726 LAB (JLB)
12                                      Petitioner,
                                                          ORDER OF DISMISSAL
13   v.
14   I.C.E.,
15                                    Respondent.
16
17         Petitioner Sattar Shanko, a state prisoner proceeding pro se, filed a Petition for Writ
18   of Habeas Corpus pursuant to 28 U.S.C. § 2241, and was granted leave to proceed in forma
19   pauperis. The Court screened his petition under 28 U.S.C. §§ 1915(e)(2)(b) and 1915A(b),
20   dismissed it. If he believed he could correct the defects the Court identified, he was given
21   until May 15, 2020 to file an amended petition by mail.
22         Shanko has not filed an amended petition, nor did he request additional time in which
23   to do so. This action is DISMISSED WITHOUT LEAVE TO AMEND both for reasons
24   set forth in the Court’s earlier order of dismissal, and for failure to prosecute.
25         IT IS SO ORDERED.
26   DATED: June 1, 2020                     _________________________________________
27                                             Hon. Larry Alan Burns
                                               Chief United States District Judge
28

                                                      1
                                                                                   19cv1726 LAB (JLB)
